JUDGE GUFFY
DELIVERED THE OPINION OF THE COURT.
These four appeals are prosecuted to reverse the judgments of the Taylor Circuit Court, and seem by consent to Rave been heard together by the circuit court, and by order of this court heard together here.
*137Two of tbe appellants were applicants for distiller’s license to sell liquor by tbe quart; one was a merchant applying for merchant’s license, and tbe other a druggist. Each of tbe applications was refused by tbe county court of Taylor county, and appeals in each case taken to the circuit court, where tbe applications were again refused and judgment of tbe county court affirmed.
Tbe appellants insist that tbe county court and also tbe circuit court erred in overruling their applications for license, claiming that tbe appellants proved that they were merchants, distillers or druggists in good faith, and bad not assumed to be such for tbe purpose of obtaining tbe license asked for; and so far as their own sworn statements are concerned tbe proof was complete as to that matter. No other proof on that point was introduced.- It appears, however, that the county attorney was permitted to file a protest of a majority of tbe legal voters in tbe neighborhood of each proposed place of sale. Appellants contend that such protest was illegal, and also suggest that tbe court did not or bad not defined what constituted tbe neighborhood.
Upon the trial in tbe circuit court the same proof was introduced by appellants, and same protest of the majority of tbe legal voters of tbe respective neighborhoods, and in addition thereto properly authenticated copies of the records of tbe Taylor County Court were introduced, showing that on tbe 12th of August, 1893, a vote on tbe question of selling, loaning or bartering whisky in Taylor county, to include druggists, bad resulted in a decisive majority against such sale.
The order for tbe vote was made in June, 1893. These applications were made in the county court in July, 1893, and tried in the circuit court in September, 1893. Appellants contend that the application having been made before *138the vote was taken the vote can not affect their right to the license. It is also contended by appellants, that the law does not authorize the protests to be filed to. defeat applications for the license in question.
Section 4203 of the Kentucky Statutes provides that all licenses to sell liquor by retail shall be granted by the county court, and requires notice to be posted at certain places ten days before the application is made, and then further provides that if the majority of the legal voters in the neighborhood shall protest against the application it shall be refused. The county.court in each instance shall determine what constitutes the neighborhood. It is also provided that no license shall be granted to any person of loose character or who does not keep an orderly or law-abiding house.
It seems clear to us that the section supra applies to all applications for license to sell liquor by retail. There is nothing in the chapter providing for the granting of such licenses as were applied for by appellants to authorize the conclusion that the section referred to does not apply to licenses to sell as merchants, distillers and druggists. The county court determines in each instance what constitutes the neighborhood.
We perceive no error in the judgment of the county court, but we are not called on to revise or consider the judgment of the county court. We have already shown that the same protests were filed in the circuit court, and, in addition thereto, it was shown that Taylor county had, at an election held for that purpose, voted against the sale, etc., of liquor, and that at the trial of these applications for license no court was authorized to grant any such license.
The fact that these motions were pending at the time the vote was taken can not affect the question of the power of the court to grant license. It may be said that the election *139was pending (the vote had been ordered) when appellants’ applications were first made in the county court.
The judgments of the circuit court are manifestly in accord with the law and facts, and the judgment in each of the four cases is affirmed.